Citation Nr: 1535307	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for gastrointestinal complaints, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for involuntary movements of the hands and feet, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for urinary tract infections, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, and from September 1990 to May 1991.  This service included service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

These matters initially came before the Board of Veterans' Appeals (Board) from November 1994 (memory loss; headaches), July 1995 (gastrointestinal complaints) and March 1999 (skin; fatigue; involuntary movements; urinary complaints) rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland,  Ohio (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2004.  A transcript of that hearing is associated with the claims file.

In December 2006, the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2008, the Court vacated the Board's December 2006 decision with regard to the above-stated issues, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In March 2012, the Board issued a decision denying the claims for entitlement to service connection for memory loss, gastrointestinal complaints, a skin disability, fatigue, and urinary tract infections.  The issues of entitlement to service connection for headaches and involuntary movements of the hands and feet were remanded for evidentiary development.  In November 2012, the Board vacated its March 2012 decision based upon a finding that there existed a pending motion for extension of time to submit additional evidence, filed by the Veteran's representative.  In order to preserve due process, the Board vacated its March 2012 decision, and remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for memory loss, gastrointestinal complaints, headaches, skin symptoms, fatigue, involuntary movements of the hands and feet, and urinary symptoms.  He contends that service connection is warranted for these claimed disabilities as symptoms of a medically unexplained chronic multisymptom illness or as due to an undiagnosed illness that he believes resulted from his service in the Persian Gulf from November 1990 to April 1991.

Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran has consistently reported that he was in good health before he was deployed to the Persian Gulf, and that all of his claimed symptoms began shortly after he returned home.  His claimed symptoms include memory loss, gastrointestinal problems, headaches, a skin disability, fatigue, involuntary movements of the hands and feet, and urinary tract infections.  The Veteran has been afforded several VA examinations, but none of the opinions of record provide a clear and reasoned opinion as to whether the Veteran's cluster of symptoms may be considered a medically unexplained chronic multisymptom illness.

In its September 2011 remand, the Board observed that there was no opinion of record as to whether the Veteran's combined symptoms could be attributed to his Gulf War service, and requested an opinion in that regard.  An addendum opinion was provided in October 2011, but the Board does not find it to be adequate in this case.  The addendum concluded that the "Veteran's combined symptoms on appeal may not constitute a chronic disability.  The symptoms are explained based on known medical conditions."  The examiner noted that there was no evidence of memory loss or involuntary movements on examination; gastroesophageal reflux disease is a common known medical condition; there was no skin condition on examination; fatigue is related to medications and sleep apnea; and there was no urinary tract infection.  The examiner stated that the "Veteran's combined symptoms does [sic] not constitute a chronic disability or undiagnosed condition."  

Although the examiner addressed each symptom individually, finding each symptom due to a "known medical condition," the examiner did not address the Veteran's symptoms in terms of whether they represent a cluster of signs and symptoms that, when considered together, represent a chronic multisymptom illness.  The examiner did not provide supporting rationale for the conclusion that the "combined symptoms . . . may not constitute a chronic disability" and did not indicate why the Veteran's cluster of symptoms were not considered a medically unexplained chronic multisymptom illness.  While the examiner appears to have attributed each symptom to a "known medical condition," the only symptom reported by the Veteran that the October 2011 examiner attributed to a conclusive etiology is the Veteran's fatigue, which the examiner believed was due to the Veteran's medications and sleep apnea.  While the examiner attributed urinary frequency to a side effect of one of the Veteran's medications, the examiner did not address the Veteran's other urinary symptoms, including difficulty passing urine and burning urination.  Moreover, although not observed on examination, the Veteran's symptoms of memory loss, skin condition, and urinary symptoms are found in the record.  

Additionally, the October 2011 examiner did not consider the Veteran's reported symptoms of headaches and involuntary hand and leg movements in the opinion provided.  While separate opinions were obtained with regard to those reported symptoms in October 2013, the October 2013 VA examiners did not consider the symptoms of headaches and involuntary hand and leg movements as part of the reported cluster of symptoms believed to constitute a medically unexplained chronic multisymptom illness.

Ultimately, the Board finds that there is not an adequate, cohesive VA opinion of record which considers all of the Veteran's reported symptoms and provides a clear and reasoned opinion sufficient to determine whether the Veteran has a chronic multisymptom illness manifested by memory loss, gastrointestinal complaints, headaches, skin symptoms, fatigue, involuntary movements of the hands and feet, and urinary symptoms.  These questions must be resolved by a medical professional.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  Accordingly, the Board finds that the Veteran should be provided with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding private medical records that are relevant to his claims.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any private treatment records pertaining to his claimed disabilities. 

2.  Obtain all updated VA treatment records and associate them with the claims file. 

3.  After completion of the above, schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's memory loss, gastrointestinal complaints, headaches, skin rashes, fatigue/sleep apnea, involuntary movements of the hands and feet, and urinary symptoms.  

Significantly, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed symptoms, when considered together, represent a medically unexplained chronic multisymptom illness or undiagnosed illness; and, whether it is at least as likely as not that the Veteran's reported symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans.

The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.  

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




